Citation Nr: 0308151	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  00-14 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from October 1955 to April 
1962.

Service connection is also in effect for hemorrhoids and left 
inguinal hernia.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.

After receipt of the case by the Board, the Board undertook 
further development of the evidence including an examination, 
for which the veteran was present, and results from which the 
veteran was fully aware.  Thereafter, the veteran was asked 
by the Board if there was any additional information that 
needed to be before the Board prior to final appellate 
review.  The Board received a response from AMVETS on his 
behalf in March 2003, to the effect that there was nothing 
further to submit with regard to the veteran's pending claim.


FINDING OF FACT

The veteran's right foot injury residuals are more nearly 
reflective of severe injury.


CONCLUSION OF LAW

The criteria for a 30 percent rating for residuals of right 
foot fracture are reasonably met.  38 U.S.C.A. §§ 1155, 5103 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71, Code 5284 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Issues

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2002).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
veteran was provided with adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the decisions, SOC and SSOCs, the letters 
sent to the veteran and other interaction with  him including 
the recent return by the Board of the case for further VA 
examination, fully informed him of the information and 
evidence needed to substantiate his claim for entitlement to 
an increased rating and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The response received by the Board from AMVETS on 
the veteran's behalf in March 2003 reflects concurrence in 
that conclusion.  And to the extent that VA or the veteran 
may have been responsible for a given segment of the 
pertinent evidence, that has been clearly delineated pursuant 
to Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  The veteran is 
currently represented by AMVETS which has been made fully 
aware of the case in regard to new regulations during the 
course of the current appeal.  Presentations have been made 
on the veteran's behalf by AMVETS.  Consequently, the claim 
need not be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 
16-92 (July 24, 1992).

Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2002).

Under 38 C.F.R. § 4.14 (2002), it is incumbent upon the VA to 
avoid evaluating the same disability under various diagnoses 
("pyramiding").  However, there are certain options available 
for making sure that any given disability is properly and 
adequately rated based on all facets of the disability 
picture.  And the Court has acknowledged that when a veteran 
has separate and distinct manifestations attributable to the 
same injury, he or she may be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. 

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability, and that where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.

For other foot injuries, a 30 percent rating is assigned for 
a severe case.  If moderately severe, a 20 percent rating is 
appropriate.  If the foot injury is moderate a 10 evaluation 
is provided for.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
[Diagnostic Code 5284 may involve limitation of motion and 
therefore require consideration under sections 4.40 and 4.45.  
VAOPGCPREC 09-98.]

Other alternatives might include rating by comparison to 
severe flatfoot, with objective evidence of marked deformity, 
pain on manipulation and use accentuated, indications of 
swelling on use, and characteristic callosities (warranting 
20 percent under Diagnostic Code 5276); or claw foot with all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
the ankle to a right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads (warranting 20 
percent under Diagnostic Code 5278); or moderately severe 
malunion or nonunion of tarsal or metatarsal bones (20 
percent under Diagnostic Code 5283)

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Extensive prior clinical records and evaluations are in the 
file for comparative purposes. 

On the VA examination in 1977, it was noted that the veteran 
had a history of right foot injury in service which was first 
thought to be a sprain, and later X-rays had shown a right 
medial sesamoid bone fracture.  The veteran had continued 
thereafter to have numbness in the right great toe as well as 
aching and swelling of the foot.  

Outpatient clinical records including from 1999 show that the 
veteran was seen on a continuing basis for foot complaints 
including episodes of repeated pain particularly in the 
dorsum, which traveled to the medial and lateral ankle, and 
was worse in the mornings.  He had had injections, rest and 
NSAIDS therapy; orthotics in the past had been used but 
tended to lift his foot out of the shoe.  He also wore the 
orthotics in his dress shoes (loafers).  Repeated X-rays 
revealed osteoarthritis of the medial metatarsal-cuneiform 
joints of the right foot with joint space narrowing and 
subchondral sclerosis. 

VA examination in December 1999 showed tenderness along the 
dorsal tendon on the 1st metatarsophalangal junction.  The 
veteran had been seen on a regular basis by a podiatrist and 
had been given an orthotic shoe.  He had had increasing pain 
in the right foot over the past two years.  When he 
dorsiflexed the toes and the foot downward he had pain that 
extended along the tendon; the tendon was also slightly 
sensitive to direct compression.  Right ankle range of motion 
was 0 to 11 degrees and 0 to 44 degrees in plantar flexion.  
X-rays showed sesamoid bone arthritis.

On subsequent VA outpatient records, the veteran continued to 
complain of pain on motion and on palpation particularly of 
the 1st metatarsal.  In mid-2000, blood uric acid was 7.1.  
There was also noted to be bilateral hyperkeratosis of the 
dorsum of the 4th and 5th toes of the right foot.  X-rays 
showed signs of osteoarthritis of the medial metatarsal 
cuneiform joints of the right foot with space narrowing, 
subchondral sclerosis, and gouty-like erosions of the 1st MTP 
and tibial sesamoid bones.  In August 2000, the outpatient 
examiner reported that they agreed with the veteran that his 
right foot arthritic-related problems were painful.

In January 2001, a computer tomogram (CT) scan without 
contrast showed sclerosis of the tibial sesamoid with central 
area of lucency which was felt to be consistent with 
osteoarthritis.  Diagnoses were sesamoiditis of the 1st MTP 
of the right foot; probable gouty arthritis of the 1st MTP of 
the right foot; degenerative joint disease of the metatarsal 
cuneiform joint of the right foot and osteo-necrosis of the 
tibial sesamoid of the right food.  Debridement was suggested 
for the hyperkeratosis over the dorsum of the 4th and 5th 
toes.  A sesamoid pad was added to the veteran's already 
prescribed shoe insert.

Pursuant to the Board's request, the veteran underwent 
additional VA examination in January 2003, complete report 
from which is of record.  A history of the in-service right 
foot injury was recorded in detail.  The veteran's extensive 
clinical records were also reviewed.  There was no injury of 
record except the original one in service.  He repeated that 
he had been recommended for surgery a year before but had 
then declined albeit there had been some effusion noted at 
that time in addition to the arthritic changes.  The veteran 
had recently retired as a process server because it was 
dangerous and he had then returned to working as a private 
investigator.  He indicated that this change had not been 
necessitated by his right foot problems.

On examination, the veteran was noted to have average pain of 
5 out of 10.  The pain increased when going upstairs or 
walking on the ball of his foot.  For years the veteran had 
attempted to walk either on his heel or on the lateral side 
of the right foot to avoid any push off of the great toe or 
pressure under the 1st metatarsal head by the ball of the 
foot by his right great toe.  There was constant daily pain 
rather than periodic flare-ups.  Other symptoms included 
swelling of the right foot on most days, with swelling being 
concentrated on the dorsum of the foot by the 1st metatarsal 
joint.  He avoided doing such things as going upstairs, 
walking up hills or on rough ground or squatting.  He was 
able to go on a walk of up to a mile and a half but he walked 
very slowly, approximately 40 minutes per mile.  It would 
take him about an hour to walk a mile and a half.  The 
veteran used a cane and when walking, tried to put pressure 
on the right heel or on his lateral foot.  He shifted a lot 
of the weight of the right foot over to the left side of the 
cane.  He had used a cane for about 2 years since it had been 
prescribed by VA.

On examination, he said that he did calisthenics at home but 
had stopped any jogging, which he had done in the past, due 
to pain.  He tried to drive a car by using his outer foot on 
the gas pedal and he used his left foot for his breaks.  With 
standing and walking, he shifted his weight to the left side.  
He did not climb ladders because of right foot pain.  

The veteran reported that he was taking Piroxicam, Feldene 
(5-6 a month), Motrin (400 mg., once a day) and Aspirin with 
Codeine (7-8 a month).  He had tried the orthotics prescribed 
by the Podiatry Department but did not find that they helped.  
He had also been given an analgesic balm by a VA physician; 
he used the balm about 10 times each month to decrease some 
of the foot pain temporarily.  He usually wore house slippers 
or tennis shoes and avoided shoes with laces or other 
pressure on the top of his foot.

On examination, he used the cane, using the left onto which 
to shift his weight.   He walked on the lateral aspect of the 
right foot or on the side of the heel and shifted weight to 
the left cane with a mild right limp with cane use.  Limp on 
the right was moderate without cane use.  Pain with walking 
on the level surface with the cane in the left hand was 4/10.  
However, this pain increased to 8/10 on use.  Heel walking 
was done without particular foot or ankle discomfort.

On examination of the right foot and ankle, there was mild 
swelling of the ankle.  He had 0 degrees of dorsiflexion of 
the right ankle (5 in the left); there was 45 degrees of 
plantar flexion of the right ankle compared to 60 degrees in 
the left ankle.  Motion was without pain.  Hind foot motion 
was relatively normal and within 5 degrees of total 
supination on inversion and eversion).  He had some swelling 
of the right 1st tarsometatarsal joint (1st metatarsal 
cuneiform) with pain in the right foot on rotational torques 
on eversion and inversion.  

On examination of the right great toe MTP joint, he had 
plantar tenderness under the toe and restricted motion of 
that joint.  The right great toe would dorsiflex to 30 
degrees (as opposed to 45 on the left) and there was 0 
degrees plantar flexion of the right 1st MTP joint (compared 
to 5 degrees on the left).  He also had mild numbness of the 
right great toe.  He was unable to tolerate repeated stress 
on the right great toe (1st MTP joint).  With repeated tiptoe 
stances on the right foot, he had to hold onto the examining 
table and even then he was able only to do one tiptoe stance 
and then had severe pain and nearly fell.  The pain was 
manifested by grimacing and vocal complaints of severe pain 
in the right great toe and mid foot.  

With specific regard to Deluca considerations, the examiner 
stated that the veteran was unable to do more than one tiptoe 
stance in the standing position and had severe pain in the 
right great toe MTP joint and also right mid foot areas.  

The examiner concluded that he had experienced in-service 
injury to two joints of the right foot, (TMT) joint and to 
the great toe MTP joint.  He had developed hallux rigidus, 
degenerative arthritis, in the great toe MTP joint and had X-
ray evidence and CT scan evidence of osteo-necrosis of the 
medial sesamoid tibial sesamoid beneath the 1st MTP.  He had 
also had gout attacks in that same area and his uric acid 
levels were slightly elevated (7.1).  The examiner felt that 
all of his current symptoms were related to the inservice 
injuries.  X-rays were consistent with the prior noted 
changes and the examiner described his as clearly symptomatic 
with tenderness at the joints and pain on rotation torque in 
eversion and inversion.  Clinical findings also suggested 
arthritis at the mid-foot joint.

An addendum was also recorded to the effect that he had 
probable traumatic arthritis changes in the right foot and 
that the complaints of numbness were related to digital nerve 
compression secondary to those arthritic changes.  The 
weakness in the right foot was felt to be probably related to 
his pain.  It was noted that the moderate disability impaired 
his gait.

Analysis

To be certain that adequate evidence was of record, in 
addition to the clinical documentation already of record, the 
Board sent the case back to the RO for additional medical 
evaluation.  The aggregate of the evidence, including a 
detailed and helpful report from the most recent VA 
examination, is now adequate for an equitable assessment of 
the actual degree of current right foot impairment.  The 
Board notes that recent examiners have opined that the 
veteran's current right foot complaints are all due to the 
in-service injury, and these residuals involve both osseous 
changes on multiple levels as well as other types of 
disablement. 

The veteran's right foot disability, now rated as 10 percent 
disabling, may be rated by analogy to diagnostic code 5284, 
other foot injuries, which provides for 20 and 30 percent 
ratings for moderately severe and severe disability, 
respectively.  The Board has evaluated the case with regard 
to overall functional loss including pursuant to 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, supra.

Service medical records show the veteran injured his right 
foot, and notwithstanding that several segments of the foot 
are involved, given the possible alternative regulatory 
rating provisions, consideration under Diagnostic Code 5284, 
other foot injuries, is probably most appropriate.  A higher 
evaluation of 20 percent is warranted if the foot injury is 
moderately severe or 30 percent if severe.  A 30 percent 
rating is the maximum assignable under Code 5284.

In this case, with regard to the foot, the most recent VA 
outpatient records and examinations show the veteran had some 
limitation of motion in the 1st metatarsal phalangeal joint 
as well as other associated joints; and recurrent, virtually 
continuous pain, which increases on palpation and use.  The 
pain is at a continuous mid-level of 5-6 and escalates to 
8/10 as it collaterally moves from the dorsum of the right 
foot to the ankle on the right with particular tenderness via 
the tendon pattern.  There is both tenderness and swelling in 
the right foot and ankle.  X-rays and CT scans have confirmed 
arthritic degeneration and what is characterized as osteo-
necrotic findings in the tibial seasmoid.  There is numbness 
and a relatively new finding of hyperkeratosis of the dorsum 
of the 4th and 5th toes.  Orthotics have not been very 
successful nor has been the other therapy tried over the 
years. 

Based on these findings, the Board can easily characterize 
the overall disability picture of the right foot as 
moderately severe, warranting a 20 percent rating.  However, 
this leaves the issue as to whether it is in fact more 
serious than that.  In that regard, there is some evidence of 
hallux rigidus, in addition to rather widespread degenerative 
as well as now necrotic-like changes in an ever widening 
variety of foot and toes joints, along with pain and 
tenderness.  There is diminution of sensation and the 
descriptions of the extensive functional accommodations made 
by the veteran with his walking, etc., to include the cane, 
are compelling.  

Although these findings are not such as to completely fulfill 
the requirements for overall severe other right foot 
impairment, the Board finds that the evidence is evenly 
balance in that regard, and accordingly, consistent with 
regulations and the mandates of Gilbert, warrant a higher 
disability evaluation of 30 percent under Diagnostic Code 
5284.  There is no evidence of loss of the use of the foot 
which would warrant a 40 percent rating thereunder, nor of 
any other regulations which would permit a rating in excess 
of 30 percent.  Similarly there is no finding of frequent 
hospitalizations and the veteran had denied that his recent 
occupational changes were due to the foot; accordingly 
extraschedular review is not required.


ORDER

An increased evaluation of 30 percent, for residuals of a 
fractured right foot, is granted subject to the pertinent 
criteria relating to the payment of monetary awards. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

